                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARGARET MAZUR,                            )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )      CIV. A. NO. 17-00826
                                            )
 SOUTHWESTERN VETERANS                      )
 CENTER and DEPARTMENT OF                   )
 MILITARY AND VETERANS                      )
 AFFAIRS,                                   )
                                            )
                     Defendants.            )
                                            )

                                          ORDER

       AND NOW, this 30th day of October, 2018, for the reasons set forth in the accompanying
opinion it is hereby ORDERED that the motion for leave to file a second amended complaint (ECF
No. 110) filed by Margaret Mazur is DENIED.
                                           IT IS SO ORDERED.
                                           /s/ JOY FLOWERS CONTI
                                           Joy Flowers Conti
                                           Chief United States District Judge
